Mayes, J.,
delivered the opinion of the court.
Section 2724 of the Code of 1906 requires that “every freeholder or householder of the county shall be sued in the district-in which he resides, if there be a justice acting therein and qualified to try the suit, or in the district in which the debt was contracted, the liability incurred, or in which the property may be found.” In cases within the jurisdiction of justices of the peace, where the defendant is a freeholder or householder in 'a particular county, it is essential that he be sued in the county where he has a residence as such. When the suit is in the county of his residence, he being a freeholder or householder in that county, the statute then provides that he must be sued in the district in which he resides, or in the district in which the debt was contracted, the liability incurred, or in which the property may be found; but, even in cases where the statute permits a suit to be brought against a defendant in a district other than that of his residence, it is always essential that the defendant be sued in the county of his residence. In the case of Cain v. Simpson, 53 Miss. 521, the court says that “the policy of the legislature seems to be that the plaintiff, in personal suits which are not local in their character, must sue a citizen of the state in the county of his residence.” In the case now before tire court it plainly appears that Mr. Gibson is a householder residing in Hinds county, and this fact was brought to the attention of the court on motion to dismiss the suit for want of jurisdiction, which was overruled.
We think the court erred in this, and the judgment is reversed and cause remanded.